Case 1:20-cv-06516-VM Document 18 Filed 09/02/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
Mondaire Jones, Alessandra Biaggi, Chris Burdick,
Stephanie Keegan, Seth Rosen, Shannon Spencer,
Kathy Rothschild, Diana M. Woody, Perry Sainati,
Robert Golub, Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol Sussman, and
Rebecca Rieckhoff, individually, and on behalf of
All others similarly situated, Docket No.: 20-CV-6516
Plaintiffs,
-against- AFFIDAVIT
United States Postal Service, Louis DeJoy, as Atty.:
Postmaster General of the United States Postal
Service; and Donald J. Trump, as President of
the United states. Cohen & Green
Defendants. By: J. Remy Green, Esq.
xX 1639 Centre St. Suite 216
STATE OF NEW YORK: COUNTY OF NEW YORK ss: Ridgewood, N.Y. 11385

BYRAN MCELDERRY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on August 20, 2020, at 11:55AM, at 86 Chambers Street, 3"° Floor, New York, N.Y. 10007, deponent
served the SUMMONS AND COMPLAINT, with EXHIBITS, Civil Case Cover Sheet, Related Case Statement,
Letter Motion for Briefing Schedule, Upon United States Postal Service, one of the defenda nts herein
named.

BUSINESS/CORP.: By delivering thereat a true copy personally to Lisa Ahearn, a person of suitable age and
discretion. Person served identified herself as the Civil Clerk Supervisor, and is authorized to accept service
on their behalf.

DESCRIPTION: Deponent further states that he describes the person actually served as follows:
Gender: Female; Race/Skin: White; Hair: Grayish-Brown; Approx. Age: 53; Approx. Height: 5’7”; Approx.
Weight 165lbs.; Glasses.

Sworn to and before me
On 8/21/2020

JOSEPH K. EADY
Commissioner of Deeds
City of New York, No. 3-3593
Certificate Filed in Bronx County
Commission Expires Nov. 1, 2020

 

Lic # 869802

    

C

 
Case 1:20-cv-06516-VM Document 18 Filed 09/02/20 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
Mondaire Jones, Alessandra Biaggi, Chris Burdick,
Stephanie Keegan, Seth Rosen, Shannon Spencer,
Kathy Rothschild, Diana M. Woody, Perry Sainati,
Robert Golub, Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol Sussman, and
Rebecca Rieckhoff, individually, and on behalf of
All others similarly situated, Docket No.: 20-CV-6516
Plaintiffs,
-against- AFFIDAVIT
United States Postal Service, Louis DeJoy, as Atty.:
Postmaster General of the United States Postal
Service; and Donald J. Trump, as President of
the United states. Cohen & Green
Defendants. By: J. Remy Green, Esq.
- X 1639 Centre St. Suite 216
STATE OF NEW YORK: COUNTY OF NEW YORK ss: Ridgewood, N.Y. 11385

BYRAN MCELDERRY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on August 20, 2020, at 11:55AM, at 86 Chambers Street, 3°° Floor, New York, N.Y. 10007, deponent
served the SUMMONS AND COMPLAINT, with EXHIBITS, Civil Case Cover Sheet, Related Case Statement,
Letter Motion for Briefing Schedule, Upon Louis DeJoy c/o United States Postal Service, one of the
defendants herein named.

SUITABLE AGE: By delivering thereat a true copy personally to Lisa Ahearn, a person of suitable age and
discretion. Person served identified herself as the Civil Clerk Supervisor, and is authorized to accept service
on his behalf.

DESCRIPTION: Deponent further states that he describes the person actually served as follows:
Gender: Female; Race/Skin: White; Hair: Grayish-Brown; Approx. Age: 53; Approx. Height: 5’7”; Approx.
Weight 165lbs.; Glasses.

  
  
  

We
Sworn to and before me #
On 8/21/2020 Z By

, k 1 L Lic# 869802
dtl ie Lt
8

JOSEPH K. EADY
Commissioner of Deeds
City of New York, No. 3-3593
Certificate Filed in Bronx County
Commission Expires Nov. 1, 2020

 
Case 1:20-cv-06516-VM Document 18 Filed 09/02/20 Page 3 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- x

Mondaire Jones, Alessandra Biaggi, Chris Burdick,

Stephanie Keegan, Seth Rosen, Shannon Spencer,

Kathy Rothschild, Diana M. Woody, Perry Sainati,

Robert Golub, Mary Winton Green, Marsie Wallach,

Matthew Wallach, Mac Wallach, Carol Sussman, and

Rebecca Rieckhoff, individ ually, and on behalf of

All others similarly situated, Docket No.: 20-CV-6516
Plaintiffs,

-against- AFFIDAVIT

United States Postal Service, Louis DeJoy, as Atty.:

Postmaster General of the United States Postal

Service; and Donald J. Trump, as President of

the United states. Cohen & Green
Defendants. By: J. Remy Green, Esq.

X 1639 Centre St. Suite 216
STATE OF NEW YORK: COUNTY OF NEW YORK ss: Ridgewood, N.Y. 11385

BYRAN MCELDERRY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on August 20, 2020, at 11:55AM, at 86 Chambers Street, 3®° Floor, New York, N.Y. 10007, deponent
served the SUMMONS AND COMPLAINT, with EXHIBITS, Civil Case Cover Sheet, Related Case Statement,
Letter Motion for Briefing Schedule, Upon Donald J. Trump, President of the United states of America,
one of the defendants herein named.

SUITABLE AGE: By delivering thereat a true copy personally to Lisa Ahearn, a person of suitable age and
discretion. Person served identified herself as the Civil Clerk Supervisor, and is authorized to accept service
on his behalf.

DESCRIPTION: Deponent further states that he describes the person actually served as follows:
Gender: Female; Race/Skin: White; Hair: Grayish-Brown; Approx. Age: 53; Approx. Height: 5’7”; Approx.
Weight 165lbs.; Glasses. fr

Sworn to and before me
On 8/21/2020

WK oid

JOSEPH K. EADY
Commissioner of Deeds
City of New York, No. 3-3593
Certificate Filed in Bronx Count
Commission Expires Nov. 1, 2020

    

 
Case 1:20-cv-06516-VM Document 18 Filed 09/02/20 Page 4 of5

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Jones, et al.,
individually, and on behalf of all others similarly situated, Docket No. 20-cv-6516-VM
Plaintiffs,
v.

DECLARATION OF MICAH PRUSSACK
United States Postal Service, et al.,

 

 

Defendants.

STATE OF NEW YORK )
) ss.:

COUNTY OF KINGS )

I, Micah Prussack, being duly sworn, depose and say:
1. Iam a paralegal for Plaintiffs’ firm in this matter, and I base the below information on my
personal knowledge.
2. On August 20, 2020 at approximately 1:00 p.m., I mailed true copies of the following
documents filed in this matter onto defendants’:
a. Complaint, with Exhibits
b. Civil Case Cover Sheet
c. Related Case Statement
d. Summons
e. Letter Motion for Briefing Schedule
3. I sent the above documents by certified mail, by placing said copies in an official depository
of the United States Postal Service, and addressing the envelopes as follows:
a. Donald]. Trump
President of the United States of America
c/o the White House
1600 Pennsylvania Ave. NW
Washington, DC 20500
b. United States Postal Service
475 Enfant Plaza, SW
Washington, D.C. 20260

c. Louis DeJoy, c/o
Case 1:20-cv-06516-VM Document 18 Filed 09/02/20 Page 5of5

United States Postal Service
475 Enfant Plaza, SW
Washington, D.C. 20260

d. Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue,
NW Washington, DC 20530-0001

As permitted in 28 U.S.C § 1746, I, Micah Prussack, declare that, under penalty of perjury
that the foregoing is true and correct.

Executed On: August 20, 2020 (JL

Micah Prussack
